DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Formal Matters
Applicant’s response dated 1/4/2021, which amended claims 1, 9 and 10, and added new claims 11-14, has been entered.  It is noted that the claim amendments filed 1/4/2021 are not in compliance with 37 C.F.R. § 1.121(c) since new claims 11-14 should have been marked as “New” with no underlining needed.  Further, it is also suggested that if there are deletions of five or less characters, double brackets (e.g., [[ ]]) should be used.  In the interest of compact prosecution, the claims will not be considered non-compliant and were entered into the record.  Claims 1, 2 and 4-14 are pending.  Claim 10 is withdrawn from further consideration as being directed to a non-elected species.  
As noted in the Restriction Requirement dated 5/31/2019, Applicant was required to choose the indicated species elections ((1)(a) concentration ratio of AKG : PA ≥ 2 (claim 9), or (1)(b) concentration ratio of AKG : PA ≤ 2 (claim 10).  In the Response to Restriction Requirement filed on 6/19/2019, Applicant elected (1)(a) concentration ratio of AKG : PA ≥ 2 (claim 9), without traverse.  
The elected invention with respect to the elected species were examined on the merits in the Office Actions dated 10/15/2019, 3/30/2020 and 10/1/2020.  Newly submitted claim 14 is directed to a non-elected species where the concentration ratio of AKG : PA is less than 0.5, which is encompassed within species (1)(b) concentration ratio of AKG : PA ≤ 2 (claim 10).  Since Applicants have received an action on the merits for the originally 
Claims 1, 2, 4-9 and 11-13 have been examined on the merits with respect to the elected species.  References not included with this Office Action can be found in a prior Action.  
Claim Rejection - Withdrawn
The rejection of claims 1, 2 and 4-9 under 35 U.S.C. § 103(a) as being unpatentable over Morgunov (Applied Microbiology and Biotechnology, Vol. 97, No. 19, pp. 8711–8718; 2013), Dunson (U.S. PGPUB 2007/0031918; 2007), Wittmann (U.S. PGPUB 2014/0356916; 2014) and Alkaya (Chemosphere, Vol. 77, pp. 1137-1142; 2009), as evidenced by SciFinder, has been withdrawn in view of Applicant’s claim amendments where the instant claims are directed to a single yeast strain and that the ratio of α-ketoglutaric acid (AKG) in the extraction solution relative to pyruvic acid (PA) is lower than what is indicated in the prior art of record.

Claim Rejection - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 and 13 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not 
The invention appears to employ novel biological materials, specifically, Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) and Candida glabrata (previously known as Torulopsis glabrata) yeast strain (CCTCC M202019).  Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
It is noted that Applicant indicates on page 8 of the originally filed specification that “The fermentation broth was obtained by using Yarrowia lipolytica WSH-Z06 CCTCC M20714 or Candida glabrata CCTCC M202019 as fermented strain respectively.”
The specification does not disclose a repeatable process to obtain the biological materials, and it is not apparent if the biological materials are readily available to the public.  
It is noted that there is no indication of an address for the depository or the original deposit date for the above indicated strains.  Additionally, there is no indication in the specification as to the public availability of the above Yarrowia lipolytica or Candida glabrata strains.  
If a deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit must be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
	(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807) and
	(e) the deposit will be replaced if it should ever become inviable.
	Applicant’s attention is directed to MPEP § 2400 in general, and specifically to MPEP § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid entry of new matter into the specification by adding any other information. 

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1, 2, 4-8, 11 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Morgunov et al. (Applied Microbiology and Biotechnology, Vol. 97, No. 19, pp. 8711–8718; 2013), further in view of Zhou et al. (Letters in Applied Microbiology, Vol. 51, pp. 264-271; 2010), Dunson et al. (U.S. PGPUB 2007/0031918; 2007), Wittmann et al. (U.S. PGPUB 2014/0356916; 2014) and Alkaya et al. (Chemosphere, Vol. 77, pp. 1137-1142; 2009) as evidenced by “Chemical properties of α-Ketoglutarate and Pyruvate” (accessed at SciFinder on 6/27/2019 at https://scifinder.cas.org; “SciFinder”).  
Regarding claims 1, 2, 11 and 12, Morgunov teaches the replacement of chemical synthesis by environmentally friendly energy-efficient technologies for production of valuable metabolites, where a method for α-ketoglutaric acid (AKG) production via fermentation of a selected Yarrowia lipolytica yeast strain (e.g., strain VKM Y-2412) was developed (Abstract).  AKG was isolated in a salt form from the culture broth and subsequently purified (Abstract). 
Morgunov teaches that after evaluation of Yarrowia lipolytica yeast strains selection was made and fermentation commenced with the selected strain (e.g., strain VKM Y-2412) under two production regimes (page 8713, column 2, paragraphs 2-5).  The AKG production within fermentation regimes 1 and 2 produced AKG and pyruvic acid (PA) at an AKG : PA ratio of 31.3:1 and 18.5:1, respectively (page 8713, column 2, paragraph 5, to page 8714, column 1, paragraph 1; Figs 1 and 2).  

Morgunov teaches that the mineral salts were precipitated from the obtained concentrate, and monopotassium AKG was crystallized (page 8714, column 1, paragraph 4).  Boiling isopropyl alcohol was added to preliminary heated concentrate and then the precipitated mineral salts were removed by filtration, where the end product was crystallized from the cooled filtrate (2 - 6 °C; page 8714, column 1, paragraph 4, to column 2, paragraph 1). Since product was crystallized from rather diluted solutions, the end product contained relatively low concentrations of impurities where the product yield was 70 % with the end product content of 81–95 % (page 8714, column 2, paragraph 1).  After recrystallization from aqueous ethanol, the AKG end product has a 99.1 % purity (page 8714, column 2, paragraph 1).  
In view of the above, Morgunov teaches the fermentation of a Yarrowia lipolytica yeast strain (e.g., strain VKM Y-2412) to produce the target chemical AKG where the AKG was isolated from the Yarrowia lipolytica yeast and other fermentation products and 
Although Morgunov teaches the above (e.g., fermentation with a single Yarrowia lipolytica yeast strain (e.g., strain VKM Y-2412)) with ratios of AKG : PA of 31.3:1 and 18.5:1, Morgunov does not teach that the single yeast strain fermentation and subsequent extraction solution has a AKG : PA ratio of between 2 and 3.5 and that for claim 12, the single yeast strain is Yarrowia lipolytica yeast strain WSH-Z06 (CCTCM20714).
It is noted that with regard to the ratios of AKG : PA, ratios are concentrations of AKG and PA within the fermentation broth and subsequent downstream solutions.  It is also noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  That is, the concentrations, or ratios, within the fermentation broth and subsequent downstream solutions are workable ranges that can be manipulated or adjusted based on the conditions within the process.  It would have been within the purview of one of ordinary skill in the art to adjust the ratios of AKG : PA by known methods utilizing pH and separation techniques to exploit the amount of AKG and PA in the solutions so as to direct the purification scheme toward one product or another.
Further, with regard to claim 12 and the single yeast strain is Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) the U.S. Patent and Trademark Office is not Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) differs, and if so to what extent, from Morgunov’s Yarrowia lipolytica yeast strain VKM Y-2412.  Morgunov teaches that Yarrowia lipolytica yeast strain VKM Y-2412 produces AKG as well as PA.  Applicant’s exemplified Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) also produces both AKG and PA.  Morgunov’s teachings demonstrate a reasonable probability that the Yarrowia lipolytica yeast strain VKM Y-2412 of the prior art is either identical or sufficiently similar to the claimed Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) is not disclosed in a reference does not make that strain patentable.  Applicant’s Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) possesses inherent characteristics which might not be displayed in the tests used in Morgunov.  Clear evidence that Morgunov’s Yarrowia lipolytica yeast strain VKM Y-2412 does not possess a critical characteristic that is possessed by the claimed Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) would advance prosecution and might permit allowance of claims to Applicant’s Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714).
In addition to the above, although Morgunov teaches known centrifugation, filtration, acidification, concentration and crystallization techniques, Morgunov does not teach that the filtered, acidified solution is acidified to a pH less than or equal to 1.5, 

With regard to claims 1, 11 and 12, where in the alternative to the above, Morgunov does not explicitly teach the Yarrowia lipolytica yeast strain WSH-Z06 (CCTCC M20714) with the instantly claimed ratios of AKG : PA, Zhou teaches that isolated Yarrowia lipolytica yeast strain WSH-Z06 produces high yields of AKG (Abstract).  Yarrowia lipolytica and Torulopsis glabrata have been studied as AKG producers and are also widely used for the production of other organic acids, such as pyruvic acid (i.e., PA; page 265, column 1, paragraph 1).  Zhou teaches that with the utilization of different substrates and other factors that regulate AKG production in fermentation with Yarrowia lipolytica yeast strain WSH-Z06, AKG and PA are produced where the ratio of AKG : PA can be from 1.79-3.91, where the most favorable AKG production conditions produced an AKG : PA ratio of 2.33 (page 269, Table 2; page 269, column 1, paragraph 4).  In view of the above, Zhou teaches the same yeast strain as indicated in claim 12, where when utilized in the process would result in the amounts of AKG and PA (and ratios) in the fermentation broth, where upon known separation and purification strategies would produce the same AKG and PA as claimed.  
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties Yarrowia lipolytica yeast strain WSH-Z06 to produce AKG and/or PA as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 1, 2, 5 and 7-8, Dunson teaches that target chemicals produced in fermentation by biocatalysts may be recovered using various methods known in the art (paragraph 70).  Dunson also teaches that products may be separated from other fermentation components by centrifugation, filtration, microfiltration, and nanofiltration (paragraph 70).  Dunson further teaches that products may be extracted by ion exchange, solvent extraction, or electrodialysis (paragraph 70).  Flocculating agents may be used to aid in product separation (paragraph 70).  Dunson teaches that solids may be removed from the fermentation medium by centrifugation, filtration, decantation and that the target chemical may be isolated from the fermentation medium using methods such as distillation, azeotropic distillation, liquid-liquid extraction, adsorption, gas stripping, membrane evaporation, or pervaporation (paragraph 70).  Dunson also teaches that purification of the target chemical from fermentation media may be accomplished, for example, by subjecting the reaction mixture to extraction with an organic solvent, distillation, column chromatography and by methods such as ion-exchange resin adsorption and/or crystallization (paragraph 70).  Dunson (paragraph 70) also provides 
Regarding claims 1, 4 and 8, Wittmann teaches that microorganisms can be cultured, either continuously or intermittently, by conventional culturing methods such as, among others, batch, fed-batch and continuous methods of fermentation (paragraph 150).  Wittmann also teaches that the process can further include a step of recovering the produced fine chemical where “recovering” includes extracting, harvesting, isolating or purifying the compound from culture media (paragraph 151).  Recovering the compound can be performed according to any conventional isolation or purification methodology known in the art including, but not limited to, treatment with a conventional resin (e.g., anion or cation exchange resin, non-ionic adsorption resin, etc.), treatment with a conventional adsorbent (e.g., activated charcoal, silicic acid, silica gel, cellulose, alumina, etc.), alteration of pH, solvent extraction (e.g., with a conventional solvent (extracting agent) such as ethyl acetate), distillation, dialysis, filtration, concentration, crystallization, recrystallization, pH adjustment, lyophilization etc. (paragraph 151).  
Wittmann further teaches that the compound can be recovered from culture media by first removing the microorganisms, where the broth removed biomass is then passed through or over a cation exchange resin to remove unwanted cations and then through or over an anion exchange resin to remove unwanted inorganic anions and organic acids (paragraph 151).  In addition, the broth can be treated with caustic agents and the compound can be extracted with organic solvents such as alcohols by phase separation (paragraph 151).  The compound can be retrieved from the extracted phase by distillation to purity sufficient for diverse applications (paragraph 151).  

Regarding claims 5 and 6, Wittmann teaches that the compound is extracted from the fermentation broth with the aid of an organic extractant where the extraction and phase separation could be carried out at about 25-90 °C and the phases are stirred until the partition equilibrium has been established (e.g., 10 seconds to 2 hours) then the phases are then left to settle until they have separated completely (e.g., 10 seconds to 5 hours; paragraphs 161 and 162).  Wittmann also teaches that the extraction can also be performed via extraction columns and that basic theories of liquid-liquid extraction of small molecules are well known and widely available (paragraphs 163 and 164). 
With regard to claim 6, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
With regard to claims 1 and 7 concerning additional repetitive centrifugation, filtration, separation, concentration, acidification, crystallization and distillation steps, in addition to the above teachings, it is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps or method since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
Wittmann also teaches that after phase separation, the compound is isolated and purified from the extract phase in a manner known per se (paragraph 165).  Possible measures of recovering a compound are in particular, without being limited thereto, distillation, precipitation as salt with suitable organic or inorganic acids, or combinations of such suitable measures (paragraph 165).  
Wittmann teaches distillation may be carried out continuously or batch-wise where a single distillation column or a plurality of distillation columns coupled to one another may be used (paragraph 166).  Configuring the distillation column apparatus and establishing the operational parameters are the responsibilities of the skilled worker and per se (paragraph 166).  
Wittmann also teaches that precipitation as salt may be achieved by adding suitable organic or inorganic acids (e.g., sulfuric acid, hydrochloric acid, phosphoric acid, acetic acid, formic acid, carbonic acid, oxalic acid, etc.; paragraph 167).  
The organic compound phase produced in the extraction procedure may also be worked up chromatographically, where the compound phase is applied to a suitable resin, for example a strongly or weakly acidic ion exchanger, with the desired product or the contaminants being partially or fully retained on the chromatographic resin (paragraph 168).  These chromatographic steps may be repeated, if necessary, using the same or other chromatographic resins, where the skilled worker is familiar with selecting the appropriate chromatographic resins and their most effective application (paragraph 168).  The purified product may be concentrated by filtration or ultrafiltration and stored at an appropriate temperature (paragraph 168).  
SciFinder teaches that with regard to AKG and PA and their respective chemical properties, AKG and PA have very different melting points where under standard conditions, AKG is a solid and PA is a liquid.  That is, during purification and isolation, SciFinder teaches that AKG will be a solid while PA will be in a liquid state.  SciFinder also teaches that AKG has a predicted pKa value 2.38 ± 0.54 (i.e., 1.84 – 2.92) and PA has a predicted pKa value 2.65 ± 0.54 (2.11 - 3.19).
Alkaya teaches there are various techniques, applied for the recovery of organic acids from fermentation broths, including ion-exchange and liquid–liquid extraction, where liquid–liquid extraction is accepted as an efficient, economical and environmentally 
Alkaya also teaches that it is a well-known fact that pH is an important parameter for the extraction of carboxylic acids, and controlling the equilibrium concentrations between aqueous and organic phases (page 1140, column 1, paragraph 5, section 4.2).  Further, Alkaya teaches that carboxylic acids are extracted more effectively at low pH values, generally lower than the pKa of the corresponding acids, where they are present in their undissociated forms (page 1140, column 1, paragraph 5, section 4.2).
Alkaya teaches that prepared solvents were used for the extraction in two different pH conditions (2.5 and 5.5), where in the first run, prior to extraction, pH of the aqueous phase was decreased to 2.5, which is lower than the pKa values of the acids studied (pKa = 4.76–4.87; i.e., the pH reduction is approximately 2x less than the pKa) (page 1139, column 1, paragraph 1).  Alkaya teaches that the extraction at pH 2.5, percent recoveries were changed from 43% to 98%, depending on the type of the acid extracted and the concentration of extractant utilized.
In view of the above, Alkaya teaches that it was known in the art that liquid–liquid extraction is accepted as an efficient, economical and environmentally friendly method for separation of carboxylic acids, liquid–liquid extraction is one of the oldest and well-a of the corresponding acids, and when prior to extraction, pH of the aqueous phase was decreased to 2.5 (which is lower than the pKa values of the acids studied), the percent recoveries dramatically improved.
As noted, the art teaches that fermentation broth can be acidified to pH 2.8-3.4 with a mineral acid (e.g., sulfuric acid or hydrochloric acid) and that recovering the target compound can be performed according to any conventional isolation or purification methodology known in the art including, but not limited to, alteration of pH or pH adjustment.  In view of the techniques taught in the above art, including the teachings of Alkaya, it would have been within the purview of one of ordinary skill in the art to acidify the solution prior to extraction where the pH is below the pKa of the target products (e.g., AKG has a predicted pKa value 2.38 ± 0.54 (i.e., 1.84 – 2.92) and PA has a predicted pKa value 2.65 ± 0.54 (2.11 - 3.19)) since Alkaya teaches carboxylic acids are extracted more effectively at low pH values, generally lower than the pKa of the corresponding acids and that a nearly 2x reduction in pH relative to the pKa improved extraction efficiencies.  Such a reduction in pH would have the pH range for AKG (based on a predicted pKa value of 2.38 ± 0.54 (i.e., 1.84 – 2.92), would be pH 0.94 - 1.5, while the pH range for PA (based on a predicted pKa value of 2.65 ± 0.54 (i.e., 2.11 – 3.19), would be pH 1.08 and 1.63, which are within the claimed range.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
In consideration of the above, Applicant’s pH ranges are not critical for use in the acidification of carboxylic acids since it was known in the art that such pH ranges were known to beneficially extract and isolate the carboxylic acid product based on the pKa (where the pH is lower than the pKa) and the pH of the solution prior to extraction to isolate the target carboxylic acid from the fermentation broth at high recovery rates.
A person of ordinary skill in the art would have been motivated to substitute the Zhou Yarrowia lipolytica yeast strain WSH-Z06, the isolation and purification steps within Dunson and Wittmann and the chemical properties of SciFinder for the yeast strain and purification-recovery steps in Morgunov, since Morgunov teaches that during fermentation, AKG and PA are produced where AKG is in high concentration, Zhou teaches the same Yarrowia lipolytica yeast strain WSH-Z06 with the same AKG and PA ratios produced, Dunson teaches known techniques to isolate and purify target chemicals from fermentation broths, Wittmann provides further details on procedures and techniques to isolate and purify compounds of interest from a fermentation broth, while SciFinder teaches the chemical properties for both AKG and PA so that the appropriate separation method can be utilized from Dunson or Wittmann in order to further purify AKG and PA from each other.
A person of ordinary skill in the art would have been further motivated to substitute the Alkaya acidification process (i.e., lowering the pH to less than 1.5) for the acidification a of the corresponding acids, and based on the SciFinder data such lowering of the pH would be within the claimed range.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Zhou Yarrowia lipolytica yeast strain WSH-Z06, the isolation and purification steps within Dunson and Wittmann and the chemical properties of SciFinder for the yeast strain and purification-recovery steps in Morgunov since in doing so would provide an advantage to Morgunov by expanding the types of chemicals recovered by fermentation processes since the combined teachings will provide an additional yeast strain known to provide higher AKG yields, provide chemical properties of target chemicals, such as AKG and PA, which will aid the person of ordinary skill in the art in how to use the claimed separation procedures for AKG and PA based on the teachings provided by Dunson and Wittmann.
A person of ordinary skill in the art would have had a further reasonable expectation of success in substituting the Alkaya acidification process (i.e., lowering the pH to less than 1.5) for the acidification steps in Morgunov, since in doing so would provide an efficient, economical and environmentally friendly method for separation of carboxylic acids via one of the oldest and well-established chemical operations where carboxylic acids are extracted more effectively at low pH values, generally lower than the a of the corresponding acids and would provide an advantage to Morgunov by giving a broader set of extraction parameters for higher final product recoveries from high AKG yield yeast strains.
With regard to claims 1 and 8, and the purification of PA, as noted above, SciFinder teaches that during standard conditions, AKG will be a solid and PA will be a liquid.  It would have been within the purview of one of ordinary skill in the art to utilize the information from SciFinder and segregate and eventually fully purify the PA by distillation methods and equipment (e.g. rotary evaporator, distillation columns) since such techniques were known, as represented by the combined teaching within Dunson and Wittmann.
With regard to claim 7, the prior art teaches the isolation, concentration and purification of target chemicals, including crystallization of the target compounds.  It would have been within the purview of one of ordinary skill in the art to further process the crystallized AKG by crushing the resultant AKG post drying so that the chemical can be of uniform size and shape for future use. 
In view of the above, the instant claims are directed to basic laboratory procedures for the isolation and purification of two compounds, AKG and PA, which are biologically produced by microbial fermentation of known yeast strains (including the instantly claimed Yarrowia lipolytica yeast strain WSH-Z06) within the fermentation broth.  The fermentation produces a bulk amount of useful compounds akin to a chemical synthesis where after synthesis, the compound (in case of the fermentation with the instantly claimed Yarrowia lipolytica yeast strain WSH-Z06, the compounds AKG and PA) has to be purified away from contaminants by known isolation techniques in the art.
Yarrowia lipolytica yeast strain WSH-Z06.  Further, the prior art, as indicated above from Morgunov, Zhou, Dunson, Wittmann and Alkaya (as evidenced by SciFinder), teach known processing techniques for the isolation and purification of a target compound produced in a fermentation broth from known yeast strains (including the instantly claimed Yarrowia lipolytica yeast strain WSH-Z06).  The prior art teaches the same yeast strain and all of the claimed isolation and separation techniques as claimed.  SciFinder provides the chemical properties of AKG and PA that a person of ordinary skill in the art would need in order to utilize the known techniques, including acidification to extract carboxylic acids prior to extraction as taught in Alkaya, in extracting and purifying both AKG and PA from the same fermentation broth utilizing the same yeast strain based on those chemical properties. 
In view of the combined teachings and provided rationale (expressly incorporated herein), it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
It is noted that in response to Applicant's argument that the Examiner has combined an excessive number of references (Reply, pages 9-10), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim 13 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder as applied to claims 1, 2, 4-8, 11 and 12, above, further in view of Otto et al. (Applied Microbiology Biotechnology, Vol. 92, pp.689-695; 2011).
The teachings of Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder, above, are herein relied upon.  As noted above, the combined teachings of Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder teach that Yarrowia lipolytica and Torulopsis glabrata (which is now known as Candida glabrata) have been studied as AKG 
Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder do not teach that the yeast strain utilized to produce the fermentation broth containing AKG and PA is Candida glabrata CCTCC M202019. 
Otto provides a review of research results of biotechnological production (i.e., fermentation) of AKG by bacteria and yeasts (Abstract).  Otto teaches that a number of bacteria and yeasts have already been studied for their ability to produce AKG as well as for conditions of overproduction and secretion of this intermediate of the tricarboxylic acid cycle (TCC) (page 689, column 2, paragraph 2; Table 1, which mentions Torulopsis (Candida) glabrata CCTCC M202019).
Otto also teaches that Candida glabrata CCTCC M202019 accumulated large amounts of PA in fermentation broth when NaOH was used as buffering agent (page 691, column 1, paragraph 2).  Otto also teaches that 9.2-fold higher amounts of AKG were produced Candida glabrata CCTCC M202019 in CaCO3-buffered medium compared to a NaOH-regulated fermentation process (page 691, column 1, paragraph 2).  
A person of ordinary skill in the art would have been motivated to substitute the Candida glabrata CCTCC M202019 in Otto for the Yarrowia lipolytica yeast strain WSH-Z06 in Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder since it was known in the art that both of these yeast produced AKG, where Otto teaches that the above strains were both known to produce AKG (Table 1) where Otto teaches that Candida glabrata CCTCC M202019 in CaCO3-buffered medium provides an alternative yeast strain that provides for increased production of AKG.
Candida glabrata CCTCC M202019 in Otto for the Yarrowia lipolytica yeast strain WSH-Z06 in Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder since in doing so would provide in the Morgunov, Zhou, Dunson, Wittmann, Alkaya and SciFinder process an alternative yeast strain that would broaden the scope of available yeast strains that can be pursued based on different substrates utilized by the yeast.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631